DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, 10, and 19 are objected to because of the following informalities:  
Regarding claim 1, in line 6, “L” must be defined as an integer and greater than 0.
Regarding claim 9, in line 8, “L” must be defined as an integer and greater than 0.
Regarding claim 10, in line 6, “L” must be defined as an integer and greater than 0.
Regarding claim 19, in line 8, “L” must be defined as an integer and greater than 0.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-17, 19, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,887,853 B2 in view of Hangzhou et al “3GPP TSG-RAN WG1 NR #89 SS Block and SS burst set composition consideration” R1-1708569 15th -19th May 2017, pages 1-5.  Claims 1-23 of U.S. Patent No. 10,887,853 B2 disclose a method, a base station, and a terminal device for transmitting PBCH having additional system information and/or location of slot group containing the SSB based on the frequency of the wireless system is within a frequency range up to a predefined frequency or above the predefined frequency.  Claims 1-23 of U.S. Patent No. 10,887,853 B2 do not disclose that a total number of candidate SSBs within the half frame.  Hangzhou discloses that for a half frame (5ms) the number of SS block is 4 for frequency range up to 3GHs, SS block is 8 for frequency range up to 6GHz and SS block is 64 for frequency range up to 52.6GHz (page 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify claims 1-23 of U.S. Patent No. 10,887,853 B2 include a number of SS blocks in the SS burst set of 5ms, as suggested by Hangzhou, to reduce UE search latency.


Conclusion
Liu et al (US 2019/0058620 A1) discloses synchronization communication.
Yoon et al (US 2020/0229113 A1) discloses indication of synchronization signal block.
Si et al (US 2018/0262308 A1) discloses NR-DMRS sequence design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472